EXHIBIT 21 Subsidiaries of the Company U.S. SUBSIDIARIES Name IncorporatedIn Doing Business As 1.Acxiom CDC, Inc. Arkansas Acxiom CDC, Inc. 2.Acxiom CH, Inc. Delaware Acxiom CH, Inc. 3.Acxiom Digital, Inc. Delaware Acxiom Digital, Inc. 4.Acxiom Direct, Inc. Tennessee Acxiom Direct, Inc. 5.Acxiom / Direct Media, Inc. Arkansas Acxiom / Direct Media, Inc. 6.Acxiom Dutch Holdings, LLC Delaware Acxiom Dutch Holdings, LLC 7.Acxiom Government Services, Inc. Arkansas Acxiom Government Services, Inc. 8.Acxiom Identity Solutions, LLC Colorado Acxiom Identity Solutions, LLC 9.Acxiom IT Outsourcing, Inc. Delaware Acxiom IT Outsourcing, Inc. 10.Acxiom ITO Holding I, LLC Delaware Acxiom ITO Holding I, LLC 11.Acxiom ITO Holding II, LLC Delaware Acxiom ITO Holding II, LLC 12.LiveRamp, Inc. Delaware LiveRamp, Inc. INTERNATIONAL SUBSIDIARIES 1.ACDUHO, C.V. The Netherlands ACDUHO, C.V. 2.Acxiom Australia Pty Ltd Australia Acxiom Australia Pty Ltd 3.Acxiom Japan K. K. Japan Acxiom Japan K. K.
